CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A Nos. 33-9451 and 811-4870) of our report dated January 28, 2016 on the financial statements and financial highlights of General New York AMT-Free Municipal Money Market Fund (the “Fund”) included in the Fund’s annual report for the fiscal year ended November 30, 2015. /s/
